DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Packard ‘850.
Packard teaches a retractor (figure 3) for use in a securement system for a wheeled mobility device (24), wherein the retractor comprises a spool (29+) contained with a housing (elements 32+) wherein the housing includes an opening (i.e. the gap at the top of the housing through which element 30 projects - see figure 6), and a portion of a belt 30 which is at least partially wound around the spool.  It is noted that the belt comprises a chain which will be discussed in further detail below The belt is shown as extending from the spool through the opening and toward the wheeled mobility device (e.g. at axle 25, figure 3) where a terminal end (i.e. end of belt 30 attached to element 85) of the belt may be secured in approximately a straight line between the spool and the terminal end at an angle of approximately 35-55° relative to a surface upon which the wheeled mobility device is being secured – note illustrated angle shown in figure 3 relative to the horizontal securing surface.
Claims 29 and 30, the illustrated opening is a top opening opposite a housing base as broadly claimed.  
Claims 31 and 32, the relied upon belt leaves the spool at a top half of the spool – see figure 3 etc.  

Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  McMullen ‘693.
McMullen teaches a retractor (figure 2) for use in a securement system for a wheeled mobility device (automobile 85+), wherein the retractor comprises a spool (33+) contained with a housing (at 15+) wherein the housing includes an opening (i.e. top opening in 15 closed by door 16)), and a portion of a belt 45 which is at least partially wound around the spool (e.g. see figure 6 or 7 etc.).  It is noted that the belt comprises a chain which will be discussed in further detail below The belt is shown as extending from the spool through the opening and toward the wheeled mobility device (e.g. at axle 85, figure 7) where a terminal end of the belt (i.e. end of belt 45 secured to element 56 (figure 7 embodiment) may be secured in approximately a straight line between the spool and the terminal end at an angle of approximately 35-55° relative to a surface upon which the wheeled mobility device is being secured.  Note the device of figure 7 could clearly be used to secure a vehicle wheel closer to the retractor (e.g. like figure 5) which would create an angle within the prescribed range (e.g. note the angle formed by the belt 45 leaving spool 33+ extending in a straight line to the secured wheeled mobility device (at 85) in figure 5 which illustrates an angle within the range as claimed).  The device of figure 7 is clearly configured such that the belt “may be secured” in a straight line and angled as very broadly claimed.  

Alternatively, reading figure 5 on the device of claim 28, the last link of belt 45 attached to the links which extend over axle 85 and to the hook 46 could be fairly read on the terminal end of the belt.  This embodiment clearly illustrates formation of a straight line angled within the prescribed range – see figure 5.
Claims 29 and 30, the illustrated opening is a top opening opposite a housing base as broadly claimed – e.g. see figure 7.
Claims 31 and 32, the relied upon belt leaves the spool at a top half of the spool – see figures 5, 7 etc.  

Claims 33, 36-38 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 39-44 and 46-49 are allowed.

Applicant’s arguments with respect to claim(s) 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notwithstanding that none of the newly relied upon prior art is addressed in applicant’s remarks, the following should be noted.  The lashing elements of the references relied upon in the prior art rejections are defined by chains.  Applicant has indicated that he believes a chain is not a belt as recited.  The examiner disagrees.  For example, “The Free Dictionary” defines a “belt” as “a band or chain…”.  Additionally belt is defined therein as “something resembling a belt, as a number of machine gun rounds attached together in a strip”.  Further a google search on “chain belt” returns numerous examples of chains being described as “belts” (e.g. chain belts for pants, chain belts for conveyors etc.).  It is not wholly understood why applicant does not identify a chain as reading on a belt.  If an elongated lashing chain can not be characterized as a “belt”, what then does characterize a belt?  Is a belt inherently flat?  Is a belt inherently made of a fabric (e.g. a webbing material)?  Would a cable define a “belt”? Would a rope define a belt?  Where is there support in the specification for what characteristics are encompassed by a broadly defined “belt” that do not include a belt made of chain links?  It appears applicant may be reading more into the term “belt” than is currently broadly recited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616